DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/22/2021 has been entered.
 	Claims 7, 9, and 15 have been cancelled.
	Claims 3, 6, and 10-11 have been amended.

Response to Arguments
	The Rogozinski/LaVon rejections has been withdrawn in view of applicant’s remarks and amendment.

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application serial no. 15/950,359 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joel Rothfus on 1/1/2021.
The application has been amended as follows: 
	In claim 8, line 1, delete “claim 7” and replace with --claim 6--.

Allowable Subject Matter
Claims 1-6, 8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 3, the art of record when considered alone or in combination neither anticipates nor renders obvious a dressing comprising wherein the material free regions of any one of the concentric annuli are in a radially staggered relation with the material free regions in any adjacent inner and/or adjacent outer concentric annulus, and wherein 
Regarding dependent claims 2 and 4-5, they are allowed due to their dependencies on respective independent claim.
Regarding independent claim 6, the art of record when considered alone or in combination neither anticipates nor renders obvious a dressing comprising wherein the material free regions of any one of the concentric annuli are in a radially staggered relation with the material free regions in any adjacent inner and/or adjacent outer concentric annulus, in combination with all other features recited in the claims.
Regarding dependent claims 8 and 10-14, they are allowed due to their dependencies on independent claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786